Citation Nr: 1521880	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a grandchild born with spina bifida.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  The appellant is his daughter, on behalf of his grandson.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision of the Denver, Colorado, regional office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The grandchild in question does not have a parent who served in Vietnam or Korea.


CONCLUSION OF LAW

The appellant has no legal entitlement to benefits for a child born with spina bifida.  38 U.S.C.A. § 1805 (West 2014); 38 C.F.R. § 3.814 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

This is such a case.  As discussed below, resolution of the appellant's claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The appellant seeks benefits under 38 U.S.C.A. 1805 for her child based on her father's service in Vietnam.  She has presented evidence to show that her child, who is the Veteran's grandchild, has spina bifida.  

By law and regulation, VA will provide certain benefits, including monthly monetary allowance, for an individual who suffers from a form or manifestation of spina bifida and whose biological father or mother is a Vietnam veteran or had covered service in Korea.  See 38 U.S.C.A. §§ 1805; 38 C.F.R. § 3.814.

In this case, the pertinent facts at issue are not in dispute.  The appellant asserts entitlement to benefits for her child pursuant to 38 U.S.C.A. § 1805 based upon her father's Vietnam service.  She contends that her father was contaminated by herbicides while serving in Vietnam and this contamination was passed through her and into her son, who has spina bifida.  The appellant does not assert that either she or the child's father served in Vietnam or Korea.  Instead she relies entirely on the Vietnam service of the child's grandfather.  However, there is no provision in VA law for payment of benefits to a child with spina bifida based on the Vietnam service of the grandfather; therefore, the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

VA may only pay benefits within the scope of specific payments authorized by Congress.  The United States Supreme Court has held that not even the temptations of a hard case will provide a basis for ordering recovery contrary to the terms of the regulation, for to do so would disregard the duty of all courts to observe the conditions defined by Congress for charging the public treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In this case, Congress has not authorized payments for spina bifida based on the Vietnam service of a grandfather.  In spite of the appellant's plight, the Board is bound in its decisions by the laws of Congress, regulations of the Department, instructions of the Secretary, and precedent opinions of the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012).





							(CONTINUED ON NEXT PAGE)
ORDER

The claim for benefits under 38 U.S.C.A. § 1805 for a grandchild born with spina bifida is without legal merit, and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


